Mr. Justice Thacher
delivered the opinion of the court.
The bill charges, that Joseph Pouns died intestate, seized of a tract of land; that Samuel Pouns and Zebulon E. Pendleton administered upon his estate; that Pendleton, while administrator, fraudulently procured one Smith to institute a suit upon a promissory note made by said Joseph Pouns, and held and owned by said Pendleton; that by agreement, no defence was made to said suit, but a judgment by default of appearance suffered ,• that the execution on said judgment was levied by Pendleton’s instructions to the sheriff, upon a particular tract of land, and purchased by said Pendleton at the sale for the sum of $160, which land was really worth the sum of $4000; that said Pen-dleton took the sheriff’s deed, and caused the execution to be credited with but the sum of $160, the judgment being for the sum of $ 1107-07; and that Pendleton subsequently sold the land to one Sones for the sum of $3900.
The vice-chancellor decreed, setting aside the sale, that Sones’s title was void, (fee.
The appellants assign, as error, want of notice to Sones• but this is answered by his admission of notice filed in the cause, with his release of all errors upon this ground.
After the cause had been argued and submitted to the vice-chancellor, a petition was presented by the administrators of Zebulon E. Pendleton, to compel- the complainants to make them defendants to said bill, which was refused and rejected by the vice-chancellor, and is now assigned for error.
The subject matter in controversy lay between the heirs of Pouns and Sones, the purchaser of the land from’ the administrator Pendleton. It was not error to refuse the petition of Pen-dleton’s administrators made at so late a stage of the cause, and which, if granted, must have protracted litigation, especially when any decree between those heirs and Sones will not prejudice any defence which those administrators may legally possess to any action to be brought by Sones for the recovery of the purchase money, paid by him to Pendleton for the land.
Decree affirmed.